CHIEF JUSTICE GRAY,
concurring in part and dissenting in part.
¶38 I concur in the Court’s decision on Issue 1.1 respectfully dissent from the Court’s opinion on Issues 2 and 3.
¶39 Issue 2 is whether Officer Carson exceeded the scope of the investigative stop. The Court properly observes that D.R.B.’s argument relates to the length of the stop. According to D.R.B., the scope of the stop was exceeded at the moment after D.R.B. offered a reasonable explanation for his presence behind the vehicle. This argument simply *523has no merit, and is not supported by any of the cases on which D.R.B. relies. If the Court resolved this issue on that basis, I would join in the opinion and affirm on this issue.
¶40 Instead of doing so, however, the Court moves past the argument presented on this issue and drifts into a discussion and resolution of a different issue; namely, whether the pat-down search was reasonable or supported by probable cause. It includes therein a statement that Officer Carson had probable cause to believe D.R.B. had committed an offense and the pat-down did not exceed the scope of the investigative stop. As part of its discussion, the Court relies on Hulse. While I agree with the principles the Court advances from that case, it is my view they have no application here.
¶41 Hulse involved a stop for possible DUI and the issue of whether particularized suspicion for the stop would serve as particularized suspicion for administering field sobriety tests. We properly determined that it would. Hulse, ¶ 39. We went on, in ¶ 40 as cited by the Court here, to recognize that investigative stops can take on the quality of an escalating situation and stated, as does the Court here, the stop properly may be prolonged and its scope enlarged as post-stop circumstances might warrant. In Hulse, the purpose of the stop was to determine whether the driver was impaired by alcohol; the field sobriety tests are a logical and nearly inevitable extension of the stop. Nothing in the present case establishes an escalating situation or post-stop circumstances which would, in and of themselves, provide a basis for a frisk or pat-down. Officer Carson believed the youth was stealing license plates from the vehicle and made the stop on that basis. There was neither an escalating situation nor post-stop circumstances which necessitated anything outside the scope of investigating the possible theft.
¶42 In any event, it strikes me that the Court simply confuses matters in Issue 2 by going beyond the argument presented by D.R.B. on this issue and addressing, at least in part, the separate question contained in Issue 3. I would restrict the analysis to the argument D.R.B. advances and, on that basis, determine that the officer did not exceed the scope of the investigative stop.
¶43 With regard to Issue 3, the specific issue of whether Officer Carson had reasonable cause to conduct a frisk or pat-down of D.R.B., I dissent from the Court’s analysis and result; I would reverse. The essence of the Court’s opinion is that the possibility of a theft of a minor nature, occurring at 11:00 at night by a young person wearing baggy clothes, is sufficient cause for a law enforcement officer to pat-*524down a suspect for weapons. On the facts of this case, I totally disagree.
¶44 The Court addresses this issue under the two criteria which apply “[f)or a stop and frisk to be valid at its inception.” The criteria stated, however, are those used to determine whether particularized suspicion exists for the stop. We addressed that question, under those criteria, in Issue 1 in the present case and concluded that sufficient particularized suspicion supported Officer Carson’s initial stop. We also addressed the particularized suspicion issue in Dawson, ¶¶ 17-19, and in Collard, 286 Mont. at 191-93, 951 P.2d at 60-61.
¶45 What the Court seems to miss here is that the frisk or pat-down issue is a separate question under both Dawson and Collard. In Dawson, the discussion of that issue begins at ¶ 21, after our conclusion on the particularized suspicion issue; in Collard, it is a separate issue. 286 Mont. at 193-94, 951 P.2d at 61-62. Both Dawson and Collard rely on § 46-5-402, MCA (2001) (repealed 2003), which provides that following a lawful stop, a peace officer may frisk the person “if the officer has reasonable cause to suspect that the person is armed and presently dangerous to the officer or another person present.” Under the principles and statute set forth in Dawson and Collard, it is my view that Officer Carson was not authorized to frisk D.R.B. for weapons in this case.
¶46 Dawson involved the execution of a search warrant for a motel room based on the suspicion that it was being used for illegal activities involving stolen merchandise, bad checks and drugs. Dawson, ¶ 5. The facts which supported the frisk in Dawson involved a law enforcement officer’s testimony that-in his experience-people involved with illegal drugs are more likely to carry weapons and that, in assisting other officers in the execution of a search warrant just a month prior, a person entered the premises and pulled a knife on the officers. Dawson, ¶ 23. On those facts, there could be little doubt that the officers had reasonable cause to suspect that the person was armed and presently dangerous. Those facts are a far cry from a kid in baggy pants appearing to be stealing a license plate at 11:00 at night.
¶47 In Collard, a robbery occurred in the early morning hours at a convenience store. The clerk reported the perpetrator was armed with a knife and had fled on foot. The responding officer noticed a vehicle a few blocks away exiting a trailer park hurriedly; the vehicle had out-of-state license plates and was the only vehicle moving about in the area. After stopping and approaching the vehicle, the officer noticed the defendant was sweating-notwithstanding the cold-and had mud
*525on his sweatpants and wet boots. The officer frisked him. Collard, 286 Mont. at 188-89, 951 P.2d at 58-59. On appeal, we determined that these facts gave the officer reasonable cause to believe that the defendant was the person who had just robbed the store and that he might be armed with a knife. Under such circumstances, we held a pat-down search was justified by reasonable fears for the safety of the officer or others. Again, these facts are a far cry from those before us in the present case.
¶48 Here, Officer Carson testified that D.R.B. did not smell of marijuana, slur his words or appear unsteady. He did not try to run or hide. Officer Carson had had contacts with D.R.B. before, but did not articulate any concern for her safety based on those contacts; indeed, when asked by the trial court whether her thought that he might have a weapon was based on her prior contacts with D.R.B., Officer Carson candidly responded “[n]o, not necessarily, sir.” Thereafter, she twice testified that it was her “standard procedure” to pat people down for weapons; “it’s just something I do.” With regard to the baggy clothing, the officer stated they made it “hard to tell whether he had any weapons on him.”
¶49 It is my view that these facts do not come anywhere near constituting “reasonable cause to suspect that the person is armed and presently dangerous.” While officers must protect themselves, I do not think they are-or need be-threatened by every teenager out at 11:00 at night in baggy clothes doing something that appears to constitute a minor offense. Are officers really feeling threatened, for example, by baggy-clothed youths out skateboarding at 11:00 p.m. on property posted against skateboarding? Do we really think searches for weapons are justified in those, or these, circumstances? The Court apparently does; I do not.
¶50 Aside from the issues before us, one of my major concerns about this case is something the Court never addresses. The Court correctly states that the District Court denied D.R.B.’s motion to suppress and his motion to reconsider its denial of the original motion. The Court never discusses the District Court’s statements about this issue and I believe it is important to do so. The District Court first recognized that the statutory test is reasonable cause to suspect the person is armed and dangerous and stated “I don’t know if the officer had any particularized suspicion.” The trial court went on, however, to repeat several times that “the standard operating procedure to frisk somebody for officer safety certainly seems reasonable to this Court.” The District Court ultimately opined that it “[s]ounds perfectly reasonable to this *526Court for an officer to frisk a person they have stopped, because you just don’t know.” For these reasons, the trial court determined that “I think we’d have to go on what the officer perceived as reasonable at the time and place, and her actions seem reasonable to me.”
¶51 I have no quarrel with a person having a personal view that differs from what the law requires. I have enormous concerns about any judge who, believing that an officer should be able to frisk every person stopped, bases his or her legal judgment on that belief which is so contrary to the law.
¶52 I join the Court on Issue 1, would affirm on Issue 2 on entirely different grounds, and would reverse on Issue 3.
JUSTICE LEAPHART and JUSTICE REGNIER join in the foregoing dissenting and concurring opinion.